           Case 1:19-cv-03366-RCL Document 40 Filed 04/30/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                              )
JOSEPH MICHAEL ARPAIO,                        )
                                              )
               Plaintiff,                     )
                                              )
      v.                                      )   Civil Case No. 19-3366
                                              )
KEVIN ROBILLARD, et al.,                      )
                                              )
              Defendants.                     )
                                              )

                                         ORDER

      Upon consideration of plaintiff’s motion [39] for reconsideration, the motion is DENIED.

      It is SO ORDERED.




Date: April 30, 2019                                            /s/
                                                  ________________________
                                                  Royce C. Lamberth
                                                  United States District Judge
